Citation Nr: 0941366	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2008, a statement of the 
case was issued in December 2007, and a substantive appeal 
was received in January 2008.  The Veteran testified at a RO 
hearing in April 2007, and testified at a Board hearing in 
August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.


REMAND

Migraine headaches

With regard to the Veteran's claim of service connection for 
migraine headaches, at the Board hearing the Veteran 
testified that he had sought treatment at the Vaughn Medical 
Center, previously the Selma Medical Center, in the 1980's 
for headaches, and submitted a VA Form 21-4142.  The RO 
should request such records.  The Veteran also testified that 
he worked for the Southern Railroad from 1977 to 1995 and 
experienced headaches during that time.  The Veteran recalled 
that he had undergone a physical during such employment.  The 
evidence of record reflects that the U.S. Railroad Retirement 
Board determined that the Veteran was disabled under the 
Railroad Retirement Act effective September 1995.  In light 
of the Veteran's testimony, the RO should attempt to obtain 
the Veteran's records from the Southern Railroad and/or U.S. 
Railroad Retirement Board.

If any such records are associated with the claims folder, 
the Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed migraine headaches.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

In his December 2005 claim for compensation, the Veteran 
stated that the police department of Provincetown, 
Massachusetts requested that the military of North Truro 
search the beaches for dead bodies.  He reported that he 
found female parts that had been chewed on by human teeth.  
He reported that there were legs, arms, feet, and heads 
buried in the sands along the beaches.  

A March 2006 VA psychiatric outpatient treatment record 
reflects the Veteran's  report of an incident when he saw 
bodies lined up on the beach after a rampage shooting, and he 
later recovered bodies that were mutilated and decomposed.  
He reported nightmares due to these incidents.  The diagnoses 
were organic affective disorder and PTSD noncombat related.

An April 2006 stressor statement from the Veteran reflects 
his report that during service he fell down a cliff while 
searching for women and mutilated babies that had been eaten 
or chewed on by human teeth.  He stated that he found hands 
and fingers that had been cut off from the rest of the body 
and buried in the sand on the beaches.  He stated that he 
could not get a good night's sleep after finding all of those 
body pieces.

In a September 2006 statement from the Veteran, he reported 
that bodies had been buried in the sand of different beaches 
and his commanding officer ordered the military personnel to 
participate in the searching of bodies.  He reported that he 
was in on the search and found body parts that had been 
mutilated.

At the Board hearing, the Veteran testified that during his 
period of service in Cape Cod, Massachusetts, there was an 
individual who killed several women and mutilated their 
bodies and a commanding officer ordered his unit to help 
search for the dead bodies.  He testified that the search and 
finding of body parts occurred in Provincetown during his 
period of service between 1967 and 1970.  

In light of the Veteran's contention that a commanding 
officer ordered the Veteran and fellow servicemen to search 
the beaches for bodies to assist the Provincetown Police 
Department, the RO should request the Veteran's service 
personnel records.  The RO should also attempt to confirm 
whether there were any serial murders that occurred in 
Provincetown/Cape Cod, Massachusetts during the Veteran's 
period of service.  If such murders are verified, the RO 
should attempt to confirm whether the Veteran and his unit 
assisted the Provincetown Police Department in the retrieval 
of dead bodies and/or body parts.  Such attempts at 
verification should include contacting the U.S. Army and 
Joint Service Records Research Center (JSRRC) in an attempt 
to obtain corroborating evidence of the Veteran's claimed in-
service stressor pertaining to assistance to the Provincetown 
Police Department and/or retrieval of dead bodies and/or body 
parts from the beaches in Cape Cod.

If any of the Veteran's claimed in-service stressors are 
corroborated, then the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the 
full name and address of his railroad 
employer from 1977 to 1995.

2.  Upon obtaining any necessary 
releases, the RO should obtain the 
Veteran's records from the Southern 
Railroad, U.S. Railroad Retirement Board, 
or any other appropriate repository 
identified by the Veteran.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

3.  Upon obtaining any necessary 
releases, the RO should obtain the 
Veteran's medical records from Vaughn 
Medical Center, previously known as Selma 
Medical Center, for the period from 
January 1, 1980.  If any such efforts are 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any migraine 
headaches.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's migraine 
headaches had a clinical onset in service 
or are otherwise related to service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records (negative for findings 
of migraine headaches), and subsequent VA 
and private medical reports reflecting a 
diagnosis of migraine headaches.

5.  Obtain the Veteran's service 
personnel records.  If any such efforts 
are unsuccessful, documentation to that 
effect should be added to the claims 
folder.

6.  The RO should take appropriate steps 
to attempt to verify whether there were 
any serial murders that occurred in 
Provincetown/Cape Cod, Massachusetts 
during the Veteran's period of service.  

7.  The RO should review the claims file 
thoroughly and prepare a summary of the 
Veteran's claimed in-service stressor 
related to serial murders that occurred 
between 1967 and 1970 in Cape Cod, 
Massachusetts.  This summary of 
stressors, with specific details 
regarding the Veteran's alleged in-
service stressors, and all associated 
documents (such as the Veteran's service 
personnel records), should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  JSRRC should be 
requested to attempt corroboration of the 
Veteran's claimed in-service stressors, 
including his unit's participation in the 
assistance of the Provincetown Police 
Department and/or retrieval of dead 
bodies and/or body parts on the beaches 
of Cape Cod due to serial murders.  

8.  Thereafter, if, and only if, an 
alleged in-service stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.  
Appropriate psychological testing 
should be accomplished if deemed 
helpful.  The claims folder must be 
made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether the Veteran's 
symptomatology meets the criteria for a 
diagnosis of PTSD.  The stressor 
supporting the diagnosis must be 
identified by the examiner. 

9.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
can be granted.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

